                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:13-cr-141-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
JAMES MCCONNELL,                       )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se letter Motion to Appoint

Counsel for Compassionate Release/Reduction of Sentence, Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 76). Defendant, an inmate at USP Terre Haute in Terre

Haute, Indiana, seeks a reduction of his sentence based on the COVID-19 pandemic, stating only

that he has been diagnosed with “COPD and asthma.”             Title 18, Section 3582(c)(1)(A)(i)

authorizes criminal defendants to request compassionate release from imprisonment based on

“extraordinary and compelling reasons.” But before doing so, they must at least ask the Bureau

of Prisons to do so on their behalf and give the Bureau thirty days to respond. See United States

v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr. 2, 2020). Here, Defendant has not

indicated that he has provided the Bureau with thirty days to evaluate his compassionate release

request before filing his motion in this Court. Thus, it appears he has not exhausted his

administrative remedies. The Court will therefore deny the motion without prejudice to Defendant

to refile the motion, showing that he has exhausted administrative remedies with the BOP.

       Furthermore, to the extent Defendant seeks appointment of counsel to assist him with

pursuing his motion for compassionate release, there is no general constitutional right to

appointed counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551,




         Case 3:13-cr-00141-MOC Document 77 Filed 10/26/20 Page 1 of 2
555 (1987); United States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). Instead, the Court

has discretion to appoint counsel in proceedings under 18 U.S.C. § 3582(c) if the interests of

justice so require. See United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also

United States v. Reed, 482 F. App’x 785, 786 (4th Cir. 2012); cf. 18 U.S.C. § 3006A(a)(2)(B)

(providing interests of justice standard for appointment of counsel in similar post-conviction

proceedings). Here, Defendant has not established that the interests of justice require

appointment of counsel. Accordingly, the Court denies Defendant’s request for appointment of

counsel.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion to Appoint Counsel

for Compassionate Release/Reduction of Sentence, Motion for Compassionate Release/Reduction

of Sentence, (Doc. No. 76), is DENIED, without prejudice to Defendant to refile the motion after

he has exhausted his remedies with the BOP. Furthermore, to the extent that Defendant seeks

appointment of counsel, the motion is denied.




                                          Signed: October 26, 2020




           Case 3:13-cr-00141-MOC Document 77 Filed 10/26/20 Page 2 of 2
